                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 19-CR-123

BRIAN A. GALSTON,

                       Defendant.


        ORDER GRANTING MOTION TO ADJOURN AND EXCLUDING TIME


       Defendant Brian Galston is charged with Possession of a Firearm by a Felon in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He is currently scheduled for a Change of Plea hearing

on January 22, 2020. The Government has filed a Motion to Adjourn the plea hearing for

approximately 45 days. The defendant’s attorney joins in the request. The grounds of the motion

state that the defendant has made several suicide attempts and is receiving treatment at MCC

Chicago. Given the mental health concern and the physical health concerns resulting from his

efforts to end his life, both parties believe that the defendant is not prepared to enter a plea and,

in fact, requests additional time to assess his mental illness and his ability to enter a plea. Based

upon the foregoing, the court concludes that the motion should be granted. Any delay resulting

from the granting of this motion is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A). In particular, the court finds that, in light of the defendant’s mental and physical

health problems, the interests of either the public or the defendant in a speedy trial are outweighed

by the need to allow the defendant and his attorney to assess his present condition and determine

whether he is able to proceed. The additional time will allow for the stabilization of his health.
Accordingly, the motion is granted and the Clerk is directed to confer with counsel and set this

matter for further proceedings in approximately 45 days.

       SO ORDERED at Green Bay, Wisconsin this 21st day of January, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                               2
